Citation Nr: 0510136	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  02-21 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder. 


REPRESENTATION

Veteran represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia. 

When this appeal was first before the Board in December 2003, 
it was remanded for further procedural and evidentiary 
development.  As the RO has substantially complied with the 
Board's remand, no further action to ensure compliance is 
needed.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The symptoms of post-traumatic stress disorder (PTSD) do not 
produce occupational and social impairment with reduced 
reliability and productivity under the criteria of Diagnostic 
Code 9411 for a 50 percent rating or is the symptomatology 
associated with the diagnosis of PTSD in DSM-IV equivalent to 
the 50 percent criteria of Diagnostic Code 9411.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 rating for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004). 


VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide. And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veteran Claims (CAVC) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.

In this case, the veteran appealed the initial rating of 30 
percent for PTSD, following the grant of service connection 
in the August 2002 rating decision by the RO.  In the 
December 2003 remand, the Board directed the RO to provided 
the veteran VCAA notice, which the RO accomplished in a 
letter, dated in January 2004, and in the supplemental 
statement of the case, dated in October 2004, citing 
38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in his possession that pertained to a 
claim.  The veteran was notified of the evidence needed to 
substantiate the claim for increase with the issuance of the 
supplemental statement of the case.  The veteran was notified 
that VA would obtain service VA records and records of other 
Federal agencies and that VA would obtain any other records 
not in the custody of a Federal agency he identified with his 
authorization.  The veteran was given 60 and 30 days to 
respond, respectively.  

As for content of the VCAA notice, when issued, it 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).  

As for the 60 and 30 day for submitting evidence, prior to 
adjudicating the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & 
Supp. 2004) authorizes the Secretary of VA to make a decision 
on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period. 

For these reasons, the veteran has not been prejudiced by 
either the timing or the content of the VCAA notice and no 
further development is needed to ensure VCAA compliance.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the record does not indicate the 
existence of any additional evidence to substantiate the 
claims, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Criteria 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  A practice called a "staged rating".  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria 
for a 50 percent rating are:  Occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

The criteria for a 30 percent are:  Occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 
GAF scores ranging between from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

Analysis

The evidence of record demonstrates that the primary symptoms 
of PTSD are nightmares, sleep disturbance, intrusive 
thoughts, irritability, flashbacks, difficulty with anger 
control, anxiety, depression, stress on the job, short-term 
memory impairment, and occasional panic attacks.  There is no 
evidence of a flattened affect, circumstantial or stereotyped 
speech, panic attacks that occur more frequently than one a 
week, long term memory impairment, impaired judgment, or 
abstract thinking.  

In a July 2002 statement, a VA social worker stated that the 
veteran's PTSD symptoms were chronic and severe.  On VA 
examination in August 2002, the veteran's GAF score was 54.  
On VA examination in April 2003, the GAF score was 55.  On VA 
examination in September 2004, the GAF score was 55.  Other 
recorded GAF scores were 60 (October 2002 statement of VA 
social worker) and 60 (January 2003 psychiatric intake 
evaluation). 

Regarding occupational impairment, the record shows that the 
veteran has worked as an equipment operator at a power plant 
for 20 years.  The evidence shows that the veteran's 
occupation allows him long periods of time with minimal 
interaction with others.  The veteran reported having 
difficulty handling stress at work.  The veteran also 
reported feeling anxious and nervous most of the time and 
this impaired his coping skills.  A VA recorded, dated in 
February 2003, shows that the veteran experienced stress on a 
daily basis.  

Regarding social impairment, on VA examination in August 
2002, it was reported that the veteran avoided crowds and 
people. It was reported that the veteran had been married and 
divorced two times to the same woman and they were currently 
living together.  VA records, dated in March 2003, reveal 
that the veteran had difficulty functioning emotionally, he 
was distant and detached, and he was unable to express his 
emotions.  On VA examination in September 2004, it was 
reported that the veteran's marital relationship was poor 
because of his wife's health problems and his relationship 
was his son was also poor, which the examiner attributed to 
major depression and not PTSD.  The examiner noted that the 
veteran and his wife took an annual vacation and dined out 
once a month. 

The record shows that the veteran has been able to maintain 
employment in the same job for over 20 years.  At the hearing 
before the RO in March 2003, the veteran reported that he did 
not have any personnel problems or discipline problems at 
work.  As for family relationships, there is evidence of 
emotional difficulties. There is no evidence of a deficiency 
of judgment or thinking.  VA records, dated in February and 
April 2003, show that the veteran's cognitive functioning was 
grossly intact, and that his attention and concentration were 
good.  The record shows that the veteran has been anxious and 
dysphoric.

Reconciling the various reports into a consistent disability 
picture, two elements of the present disability emerge.  
First, the veteran has other psychiatric symptomatology that 
is not attributable to PTSD.  And two, over time, from 2002 
and currently, there has been little change in the PTSD 
symptoms.

Under Diagnostic Code 9411, the documented symptoms anxiety, 
mild memory loss, and sleep disturbance are indicative of the 
criteria for a 30 percent rating.  In the absence of symptoms 
meeting the criteria for a 50 percent rating, such as a 
flattened affect, circumstantial or stereotyped speech, panic 
attacks that occur more frequently than one a week, long term 
memory impairment, impaired judgment, or abstract thinking, 
the disability picture does not more nearly approximate or 
equate to the criteria for a 50 percent rating.

Although the record reveals a history of suicidal ideation on 
VA examinations, the overall effect of the history has been 
that none of the VA examiners described the veteran's level 
of occupational and social impairment due to PTSD as more 
than moderate as evidenced by GAF scores in the range of 54 
to 60.

As for symptoms associated with the diagnosis of PTSD in DSM- 
IV, but not listed in Diagnostic Code 9411, such as 
nightmares, intrusive thoughts of Vietnam, avoidance of 
reminders of Vietnam, irritability, hypervigilence, and 
startle response, these symptoms are not the equivalent to 
the level of reduced reliability and productivity required 
for a 50 percent rating.  Again, no VA examiner has concluded 
that the veteran's level of occupational and social 
impairment due to PTSD is more than moderate in degree as 
evidenced by GAF scores in the range of 54 to 60.

Although the veteran has had difficulty in maintaining his 
marital and parental relationships, the problems have not 
been attributed to PTSD.  And once again, no VA examiner 
found more than moderate occupational and social impairment 
due to PTSD.

The medical evidence shows that the veteran's PTSD symptoms 
have remained essentially constant and consistent during the 
appeal period.  The evidence of record shows that the GAF 
scores have been consistent, in the range of 54 to 60, for 
the entire time. Taking into account all the evidence and for 
the above reasons, the Board finds that the preponderance of 
the evidence is against the claim for a rating higher than 30 
percent for PTSD and at no time during the appeal period did 
PTSD increase in severity to warrant a staged rating.  

Under the provisions of 38 C.F.R. § 3.321(b), in exceptional 
cases, an extraschedular evaluation can be assigned.  The 
governing norm is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In the absence of evidence of 
marked interference with employment or frequent 
hospitalization for PTSD, the current disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards and referral 
for consideration of an extraschedular rating is not 
warranted. 




ORDER

An initial rating in excess of 30 percent rating for post-
traumatic stress disorder is denied. 




___________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


